Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered. Claims 1, 21-22, 25, and 29-20 have been amended. No claims have been added; Claim 10 deleted. Claims 1-9 and 11-31 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 25 to obviate the previous objection. The previous objection to claim 25 is hereby withdrawn.
Acknowledgement is made to the Applicant’s amendment to claim 22 to obviate the previous 112(b) rejection. The previous 112(b) rejection to claim 22 is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 5 and 23 objected to because of the following informalities:  
Claim 5 and 23 recites “collision continues for the duration satisfying the threshold period”.  There is insufficient antecedent basis for these limitations. It is suggested that claim 5 and 23 be amended to recite “collision continues for a duration satisfying a threshold period”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the received second attribute value” in line 10. It is unclear whether “the second attribute value” is received in “the message”. As best understood by the examiner and for the purpose of applying prior art, the examiner considers “the second attribute value” is received in “the message”.
Claim(s) 2-20 and 31 are also rejected because they are dependent upon rejected claims 1 as set forth above and include limitations of the clams 1.

Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processor and memory. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri et al. (Oteri hereafter) (US 20180270038 A1) in view of IEEE P802.11 (IEEE P802.11 hereafter) (IEEE P802.11-REVmcTM/D5.0, Jan 2016).

Regarding claim 1, Oteri teaches, A method for wireless communications, comprising: 
identifying, at a first access point, a first attribute value associated with the first access point, the first attribute value comprising a first basic service set (BSS) color (Oteri; An STA may be informed by an AP of the BSS Color that may be being used in the AP's BSS during association, Par. 0164); 
a message indicating that the first attribute value is the same as a second attribute value comprising a second BSS color, the message including an event report element indicating that the first BSS color and the second BSS color correspond to overlapping BSSs (OBSSs) (Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161); 
determining, at the first access point, that the first attribute value associated with the first access point is the same as the received second attribute value (Oteri; An AP may have detected that one of its OBSS is using the same color as its own BSS, Par. 0164; wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs, claim 28); and 
adjusting, at the first access point, the first BSS color based at least in part on the message indicating that the first attribute value is the same as the second attribute value (Oteri; An AP may choose a different color, for example, when the AP receives, from an STA, an indication that an OBSS may be using the same color as its own BSS, Par. 0164).  
	Although Oteri teaches AP receiving autonomous BSS color collision event report from STA, but fails to explicitly teach,
wherein the event report element comprises an event token enabling autonomous reporting to the first access point.
	However, in the same field of endeavor, IEEE P802.11 teaches,
	wherein the event report element comprises an event token enabling autonomous reporting to the first access point (IEEE P802.11; The Event Report frame uses the Action frame body format and is transmitted in response to an Event Request frame, or autonomously ... If the Event Report frame is being transmitted other than in response to an Event Request frame, then the dialog token is 0, Section 9.6.14.3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri to include the use of dialog token as taught by IEEE P802.11 in order to indicate if the report is autonomous or not (IEEE P802.11; Section 9.6.14.3).

Regarding claim 29, Oteri teaches,  An apparatus for wireless communications, comprising: 
a processor (Oteri; an AP, Par. 0164); 
memory in electronic communication with the processor (Oteri; an AP, Par. 0164); and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (Oteri; an AP, Par. 0164): 
identify a first attribute value associated with a [[the]] first access point, the first attribute value comprising a first basic service set (BSS) color (Oteri; An STA may be informed by an AP of the BSS Color that may be being used in the AP's BSS during association, Par. 0164); 
receive a message indicating that the first attribute value is the same as a second attribute value comprising a second BSS color, the message including an event report element indicating that the first BSS color and the second BSS color  correspond to overlapping BSSs (OBSSs), (Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161); 
determine that the first attribute value associated with the first access point is the same as the received second attribute value (Oteri; An AP may have detected that one of its OBSS is using the same color as its own BSS, Par. 0164; wherein the AP makes the determination based on an autonomous BSS color collision report received from one of its associated STAs, claim 28); 
adjust the first BSS color based at least in part on the message indicating that the first attribute value is the same as the second attribute value (Oteri; An AP may choose a different color, for example, when the AP receives, from an STA, an indication that an OBSS may be using the same color as its own BSS, Par. 0164).  
	Although Oteri teaches AP receiving autonomous BSS color collision event report from STA, but fails to explicitly teach,
wherein the event report element comprises an event token enabling autonomous reporting to the first access point.
	However, in the same field of endeavor, IEEE P802.11 teaches,
	wherein the event report element comprises an event token enabling autonomous reporting to the first access point (IEEE P802.11; The Event Report frame uses the Action frame body format and is transmitted in response to an Event Request frame, or autonomously ... If the Event Report frame is being transmitted other than in response to an Event Request frame, then the dialog token is 0, Section 9.6.14.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri to include the use of dialog token as taught by IEEE P802.11 in order to indicate if the report is autonomous or not (IEEE P802.11; Section 9.6.14.3).

Regarding claim 2, Oteri-IEEE P802.11 teaches, The method of claim 1, wherein the first attribute value associated with the first access point, or the received second attribute value, or both identifies a basic service set (BSS) in a physical (PHY) header (Oteri; The OBSS Reporting (Sub)Element, or a set of fields and/or a subfields, may be implemented … as a part of MAC or physical layer convergence protocol (PLCP) header, Par. 0163).  

Regarding claim 3, Oteri-IEEE P802.11 teaches, The method of claim 1, wherein the second attribute value is associated with a second access point (Oteri; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161).  

Regarding claim 20, Oteri-IEEE P802.11 teaches, The method of claim 1, wherein receiving the second attribute value comprises receiving a frame from a device, wherein the device comprises a neighboring access point, a device participating in a neighboring BSS or a OBSS (Oteri; An AP may have detected that one of its OBSS is using the same color as its own BSS, for example, by detecting an OBSS packet such as beacon, short beacon, data, and control, management or extension packets from an OBSS, Par. 0164).


Claim 4-9, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11 and in further view of Itagaki et al. (Itagaki hereafter) (US 20170257817 A1).

Regarding claim 4, Oteri-IEEE P802.11 teaches, The method of claim 3. 
	Oteri-IEEE P802.11 fails to explicitly teach,
further comprising: 
identifying, at the first access point, a first BSS identifier (ID) associated with the first access point; 
identifying a second BSSID associated with the second access point from a received frame; and 

	However, in the same field of endeavor, Itagaki teaches,
identifying, at the first access point, a first BSS identifier (ID) associated with the first access point (Itagaki; the BSSID of the BSS in question, Par. 0154); 
identifying a second BSSID associated with the second access point from a received frame (Itagaki; the information about the BSSID existing in the MAC header, Par. 0154); and 
determining that the first BSSID is different from the second BSSID based at least in part on the identifying (Itagaki; in the case where information about the BSS COLOR described in the payload of the received beacon packet is the same as the information about the BSS COLOR used in the BSS in question, and the information about the BSSID existing in the MAC header is different from the information about the BSSID of the BSS in question, Par. 0154).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri-IEEE P802.11 to include the use of BSSID as taught by Itagaki in order to mean the network identifier of Media Access Control (MAC) layer of BSS (Itagaki; Par. 0072).

Regarding claim 5, Oteri-IEEE P802.11 teaches, The method of claim 1, further comprising: 
detecting, at the first access point, a BSS color collision based at least in part on determining that the first attribute value is the same as the received second attribute (Oteri; An AP may have detected that one of its OBSS is using the same color as its own BSS, Par. 0164). 
Oteri-IEEE P802.11 fails to explicitly teach,
wherein the BSS color collision continues for the duration satisfying the threshold period.  
However, in the same field of endeavor, Itagaki teaches,
wherein the BSS color collision continues for the duration satisfying the threshold period (Itagaki; This new COLOR deciding processing will be explained in details with reference to FIG. 10, Par. 0124; First, the control unit 240 of the information processing apparatus 200 monitors beacons … in order to avoid updating at the same time as the BSS in which overlapping is detected, the time length for monitoring the surrounding beacons is preferably a randomly determined period of time within a certain range, Par. 0187 [Note that Access point 200 monitor beacons for a period of time]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri-IEEE P802.11 to include the use of monitoring beacon as taught by Itagaki in order to avoid updating by both BSS (Itagaki; Par. 0187).

Regarding claim 6, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 5, further comprising: 
transmitting BSS color collision information to a station served by the first access point (Oteri; The AP may announce the change of BSS color using a change of color announcement frame, Par. 0164) based at least in part on determining that the BSS color collision continues for the duration (Itagaki; in order to avoid updating at the same time as the BSS in which overlapping is detected, the time length for monitoring the surrounding beacons is preferably a randomly determined period of time within a certain range, Par. 0187), 
wherein the BSS color collision information is transmitted in a beacon, a probe response frame, an association response frame, or a combination thereof (Oteri; The AP may announce the change of BSS color using a change of color announcement frame, which may be implemented as a (Sub)Element in the beacon, Par. 0164).  
The rational and motivation for adding this teaching of Itagaki is the same as for Claim 5.

Regarding claim 7, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 6, further comprising: 
transmitting the BSS color collision information during at least a next transmission period (Oteri; As illustrated in FIG. 24, the change of color announcement element (e.g., (Sub)Element) may include … switching time … The AP and the STAs of the BSS may adapt and/or use the new BSS color value at the indicated switching time and/or when the switching time may have counted down to zero, Par. 0165).  

Regarding claim 8, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 6, wherein adjusting the first BSS color further comprises: 
adjusting, at the first access point, the first BSS color via at least one bit in a BSS color field transmitted in the beacon, the probe response frame, the association response frame, or a combination thereof (Oteri; FIG. 24 illustrates an example a change of color announcement element (e.g., (Sub)Element) … The (Sub)Element ID field may be an identifier indicating that the current (Sub)Element may be the change of color announcement (Sub)Element, Par. 0165) based at least in part on determining that the BSS color collision continues for the duration (Itagaki; in order to avoid updating at the same time as the BSS in which overlapping is detected, the time length for monitoring the surrounding beacons is preferably a randomly determined period of time within a certain range, Par. 0187).  
The rational and motivation for adding this teaching of Itagaki is the same as for Claim 5.

Regarding claim 9, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 8 further comprising: 
adjusting the first BSS color to a different BSS color (Oteri; As illustrated in FIG. 24, the change of color announcement element (e.g., (Sub)Element) may include one or more of the following fields: (Sub)Element ID; length; new BSS color, Par. 0165).  
  
Regarding claim 11, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 8, further comprising: 
transmitting, to at least one station served by the first access point, BSS color information in a beacon, a probe response frame, an association response frame, or a special frame, or a combination thereof based at least in part on adjusting the first BSS color (Oteri; As illustrated in FIG. 24, the change of color announcement element (e.g., (Sub)Element) may include one or more of the following fields: (Sub)Element ID; length; new BSS color, Par. 0165).  

Regarding claim 13, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 8, further comprising: 
generating a random BSS color different from the first BSS color, wherein adjusting the first BSS color is based at least in part on the random BSS color (Oteri; The new color value may be chosen randomly, for example, it may be chosen randomly from a set of colors that may not be used by its direct OBSS, Par. 0164).  

Regarding claim 14, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 8, wherein adjusting the first BSS color comprises selecting a new BSS color associated with the first access point based at least in part on at least one BSS color associated with an overlapping BSS (OBSS) (Oteri; The new color value may be chosen randomly, Par. 0164), 
(Oteri; The new color value may be chosen randomly, for example, it may be chosen randomly from a set of colors that may not be used by its direct OBSS, Par. 0164).  

Regarding claim 15, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 14, further comprising: 
generating a color in a range, wherein selecting the new BSS color is based at least in part on the generated color (Itagaki; the COLOR field includes 3 bits, and there are only 8 possible choices, Par. 0073).  
The rational and motivation for adding this teaching of Itagaki is the same as for Claim 5.

Regarding claim 16, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 15, further comprising: 
transmitting an event request, requesting BSS color information, to a station (Oteri; an STA may send an OBSS Reporting Action frame or a frame containing OBSS Reporting (Sub)Element, either solicited, Par. 0164; the STA sending an event report to the first AP, wherein the event report comprises an overlapping BSS (OBSS) reporting field associated with the neighboring BSS, claim 33); 
receiving other BSS color information associated with a second access point based at least in part on the transmitted event request (Oteri; an STA may send an OBSS Reporting Action frame or a frame containing OBSS Reporting (Sub)Element, either solicited, periodically or unsolicited by the AP, to report one or more OBSSs that the STA may have discovered, Par. 0164); 
identifying an additional BSS color associated with the second access point from the received other BSS color information (Oteri; One or more (e.g., each) OBSS Reporting Field 1 to Field N field may include the information associated with a detected OBSS, Par. 0162); and 
transmitting a second color in the range based at least in part on identified additional BSS color associated with the second access point from the received other BSS color information (Oteri; The new color value may be chosen randomly, for example, it may be chosen randomly from a set of colors that may not be used by its direct OBSS, Par. 0164).  

Regarding claim 17, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 6, further comprising: 
transmitting, to a station, an event request requesting BSS color information, wherein receiving BSS color information associated with a second access point is based at least in part on a response to the transmitted event request (Oteri; an STA may send an OBSS Reporting Action frame or a frame containing OBSS Reporting (Sub)Element, either solicited, Par. 0164; the STA sending an event report to the first AP, wherein the event report comprises an overlapping BSS (OBSS) reporting field associated with the neighboring BSS, claim 33).  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11-Itagaki and in further view of Chu et al. (Chu hereafter) (US 9942193 B1).

Regarding claim 12, Oteri-IEEE P802.11-Itagaki teaches, The method of claim 11, wherein the BSS color information comprises a BSS color change announcement including a reference time when a BSS color change will occur and an indication of a new BSS color selected by the first access point (Oteri; As illustrated in FIG. 24, the change of color announcement element (e.g., (Sub)Element) may include one or more of the following fields: (Sub)Element ID; length; new BSS color; or switching time, Par. 0165).  
Oteri-IEEE P802.11-Itagaki fails to explicitly teach,
	wherein the reference time is a countdown value associated with a target beacon transmission time (TBTT).
	However, in the same field of endeavor, Chu teaches, 
wherein the reference time is a countdown value associated with a target beacon transmission time (TBTT) (Chu; the start time field of each of the beacon management frames 1004 indicates an integer number of remaining beacon intervals until the second value supersedes the first value, col 12 line 23-26; wherein the start time at which the second value will supersede the first value of the first BSS color identifier is an effective target beacon transmission time (TBTT), claim 4).
Oteri-IEEE P802.11-Itagaki to include the use of TBTT as taught by Chu in order to determine start time for new value (Chu; col 12).


Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11 and in further view of Sugaya (Sugaya hereafter) (US 20180368195 A1).

Regarding claim 18, Oteri-IEEE P802.11 teaches, The method of claim 1, further comprising: 
determining that a color collision exists between at least one neighboring BSS and the first access point based at least in part on the received BSS color information (Oteri; An AP may have detected that one of its OBSS is using the same color as its own BSS, Par. 0164); and 
selecting, at the first access point, a new BSS color comprising a non-overlapping BSS color distinct from a BSS color indicated in the received BSS color information associated with the at least one neighboring BSS based at least in part on determining that the color collision exists (Oteri; The new color value may be chosen randomly, for example, it may be chosen randomly from a set of colors that may not be used by its direct OBSS, Par. 0164).  
Oteri-IEEE P802.11 fail to explicitly teach,

receiving the BSS color information associated with the one or more neighboring BSSs based at least in part on a response to the transmitted query;
However, in the same field of endeavor, Sugaya teaches, 
transmitting a query requesting BSS color information associated with one or more neighboring BSSs to one or more stations associated with the first access point (Sugaya; The AP 100 transmits a PID notify request (PRQ) to peripheral communication devices … the AP 100 transmits the PRQ to the STAs 200A and 200B and the OSTA 200C, Par. 0046 [Note that the PID is COLOR information of a BSS, Par. 0081 and OSTAs is overlapping STAs]); 
receiving the BSS color information associated with the one or more neighboring BSSs based at least in part on a response to the transmitted query (Sugaya; As illustrated in FIG. 3, for example, the STAs 200A and 200B and the OSTA 200C transmit PRSs for providing notifications of PIDs of their own BSS and a BSS that is adjacent to their own BSS to the AP 100, respectively, Par. 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri-IEEE P802.11 to include the use of PRQ and PRS as taught by Sugaya in order to determine overlapping PID (Sugaya; Par. 0005).

Regarding claim 19, Oteri-IEEE P802.11-Sugaya teaches, The method of claim 18, wherein transmitting the query comprises transmitting the query to one or more stations (Sugaya; The AP 100 transmits a PID notify request (PRQ) to peripheral communication devices … the AP 100 transmits the PRQ to the STAs 200A and 200B and the OSTA 200C, Par. 0046; a case in which an AP 100 and STAs 200A and 200B that belong to the same BSS are present, Par. 0038).  
The rational and motivation for adding this teaching of Sugaya is the same as for Claim 18.

  
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11 and in further view of S. SUGAYA (S. SUGAYA_1 hereafter) (US 20180242145 A1).
 
Regarding claim 31, Oteri-IEEE P802.11 teaches, The method of claim 1. 
	Oteri-IEEE P802.11 fail to explicitly teach,
further comprising: 
adjusting the first BSS color to a different BSS color, wherein adjusting the first BSS color comprises disabling the first BSS color by modifying a subfield associated with the first BSS color.   
However, in the same field of endeavor, S. SUGAYA teaches,
	adjusting the first BSS color to a different BSS color (S. SUGAYA; the control unit 120 changes the PID, Par. 0135), wherein adjusting the first BSS color comprises disabling the first BSS color by modifying a subfield associated with the first BSS color (S. SUGAYA; the control unit 120 records the PID specified from the local information included in the association request frame as the in use PID, Par. 0135 [Note that local information will have its own PID and this PID will not be used]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri-IEEE P802.11 to include the use of recorded in use PID as taught by S. SUGAYA in order to change PID (S. SUGAYA; Par. 0135).


Claim 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11.

Regarding claim 21, Oteri teaches, A method for wireless communications, comprising: 
identifying, at a station, a first attribute value associated with a first access point, the first attribute value comprising a first basic service set (BSS) color (Oteri; An STA may be informed by an AP of the BSS Color that may be being used in the AP's BSS during association, Par. 0164); 
receiving, at the station, a frame containing a second attribute value associated with a second access point, the second attribute value comprising a second BSS color (Oteri; As illustrated in FIG. 5, a transmission from STA2 or AP2 may be identified by STA1 as an OBSS transmission, for example, if the color of BSS1 (e.g., operated by AP1) and BSS2 (e.g., operated by AP2)) are different, Par. 0074); 
(Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164); and 
transmitting, to the first access point based at least in part on determining that the first attribute value and the received second attribute value are the same, a message indicating that the first attribute value is the same as the received second attribute value, the message including an event report element indicating that the first BSS color and the second BSS color correspond to overlapping BSSs (OBSSs) (Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161).  
Although Oteri teaches AP receiving autonomous BSS color collision event report from STA, but fails to explicitly teach,
	wherein the event report element comprises an event token enabling autonomous reporting to the first access point.
	However, in the same field of endeavor, IEEE P802.11 teaches,
	wherein the event report element comprises an event token enabling autonomous reporting to the first access point (IEEE P802.11; The Event Report frame uses the Action frame body format and is transmitted in response to an Event Request frame, or autonomously ... If the Event Report frame is being transmitted other than in response to an Event Request frame, then the dialog token is 0, Section 9.6.14.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri to include the use of dialog token as taught by IEEE P802.11 in order to indicate if the report is autonomous or not (IEEE P802.11; Section 9.6.14.3).

Regarding claim 30, Oteri teaches, A method for wireless communications, comprising: 
identify a first attribute value associated with a first access point, the first attribute value comprising a first basic service set (BSS) color (Oteri; An STA may be informed by an AP of the BSS Color that may be being used in the AP's BSS during association, Par. 0164); 
receive a frame containing a second attribute value associated with a second access point, the second attribute value comprising a second BSS color (Oteri; As illustrated in FIG. 5, a transmission from STA2 or AP2 may be identified by STA1 as an OBSS transmission, for example, if the color of BSS1 (e.g., operated by AP1) and BSS2 (e.g., operated by AP2)) are different, Par. 0074); 
determine that the first attribute value and the received second attribute value are the same (Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164); and 
transmit, to the first access point based at least in part on determining that the first attribute value and the received second attribute value are the same, a message indicating that the first attribute value is the same as the received second attribute value, the message including an event report element indicating that the first BSS color and the second BSS color correspond to overlapping BSSs (OBSSs) (Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161).  
Although Oteri teaches AP receiving autonomous BSS color collision event report from STA, but fails to explicitly teach,
	wherein the event report element comprises an event token enabling autonomous reporting to the first access point.
	However, in the same field of endeavor, IEEE P802.11 teaches,
	wherein the event report element comprises an event token enabling autonomous reporting to the first access point (IEEE P802.11; The Event Report frame uses the Action frame body format and is transmitted in response to an Event Request frame, or autonomously ... If the Event Report frame is being transmitted other than in response to an Event Request frame, then the dialog token is 0, Section 9.6.14.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri to include the use of dialog token as taught by IEEE P802.11 in order to indicate if the report is autonomous or not (IEEE P802.11; Section 9.6.14.3).


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11 and in further view of Itagaki.

Regarding claim 22, Oteri-IEEE P802.11 teaches, The method of claim 21. 
	Oteri-IEEE P802.11 fail to explicitly teach,
further comprising: 
identifying, at the station, a first basic service set identifier (BSSID) associated with the first access point; 
identifying, at the station, a second BSSID associated with the second access point from the second attribute value; and 
determining, at the station, that the first BSSID is different from the second BSSID based at least in part on the identifying.  
However, in the same field of endeavor, Itagaki teaches,
identifying, at the station, a first basic service set identifier (BSSID) associated with the first access point (Itagaki; each processing procedure (steps S861 to S867) shown in FIG. 14 corresponds to each processing procedure (steps S821 to S827), Par. 0251; whether the BSSID is different from the BSSID of the BSS in question (step S822), Par. 0148); 
identifying, at the station, a second BSSID associated with a second access point from the second attribute value (Itagaki; whether the BSSID is different from the BSSID of the BSS in question (step S822), Par. 0148); and 
determining, at the station, that the first BSSID is different from the second BSSID based at least in part on the identifying (Itagaki; whether the BSSID is different from the BSSID of the BSS in question (step S822), Par. 0148).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri-IEEE P802.11 to include the use of BSSID as taught by Itagaki in order to mean the network identifier of Media Access Control (MAC) layer of BSS (Itagaki; Par. 0072).


Claim 23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11 and in further view of Tinnakornsrisuphap et al. (Tinnakornsrisuphap hereafter) (US 20100008235 A1).

Regarding claim 23, Oteri-IEEE P802.11 teaches, The method of claim 21, further comprising: 
detecting, at the station, a BSS color collision based at least in part on the identifying that the first attribute value is the same as the received second attribute (Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164). 
Oteri-IEEE P802.11 fail to explicitly teach,
wherein the BSS color collision continues for the duration satisfying the threshold period.  
However, in the same field of endeavor, Tinnakornsrisuphap teaches, 
wherein the BSS color collision continues for the duration satisfying the threshold period (Tinnakornsrisuphap; As represented by block 206, if a conflict is identified, the wireless node reports the conflicting use to one or more network nodes, Par. 0048; since some of the conflict reports will be delayed more than others, at least some of the conflicts may be resolved before they are reported by some of the wireless nodes. Thus, these wireless nodes may end up not reporting the conflicts at all, Par. 0056 [Note that terminal only report when condition persists]); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri-IEEE P802.11 to include the use of delay period as taught by Tinnakornsrisuphap in order to reduce likelihood of persistent identifier conflicts  (Tinnakornsrisuphap; Par. 0056).



Regarding claim 25, Oteri-IEEE P802.11-Tinnakornsrisuphap teaches, The method of claim 23, wherein transmitting the message comprises transmitting an event report frame including the event report element to the first access point based at least in part on the determined BSS color collision, wherein the event report is generated autonomously or in response to receiving a request from an access point (Oteri; An STA may send an OBSS Reporting Action frame or a frame comprising a OBSS Reporting (Sub)Element; this may be solicited, done periodically or may be unsolicited by the AP, to report that a BSS may be discovered by the STA that may be using the same color, Par. 0164; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161).  

Regarding claim 26, Oteri-IEEE P802.11-Tinnakornsrisuphap teaches, The method of claim 25, wherein the event report element comprises at least an event report field comprising a bitmap including one or more bits where at least some of the one or more bits indicate a color selected by an OBSS (Oteri; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161).  

Regarding claim 27, Oteri-IEEE P802.11-Tinnakornsrisuphap teaches, The method of claim 25, wherein the event report element comprises at least an event report field identifying BSSID information, or BSS color information, or a detected BSS color collision, or a combination thereof associated with at least one access point currently in (Oteri; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161; As illustrated in FIG. 5, a transmission from STA2 or AP2 may be identified by STA1 as an OBSS transmission, for example, if the color of BSS1 (e.g., operated by AP1) and BSS2 (e.g., operated by AP2)) are different, Par. 0074).  

Regarding claim 28, Oteri-IEEE P802.11-Tinnakornsrisuphap teaches, The method of claim 25, wherein the event report element comprises at least one event report field identifying BSSID information, or BSS color information, or a detected BSS color collision, or a combination thereof associated with a first device in a first BSS and identifying BSSID information, or BSS color information, or a detected BSS color collision, or a combination thereof associated with a second device in a second BSS (Oteri; the STA may use an OBSS Reporting element, as illustrated in FIG. 23, to report information and/or BSS colors of OBSSs the STA may have detected, Par. 0161; As illustrated in FIG. 5, a transmission from STA2 or AP2 may be identified by STA1 as an OBSS transmission, for example, if the color of BSS1 (e.g., operated by AP1) and BSS2 (e.g., operated by AP2)) are different, Par. 0074).  
  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oteri-IEEE P802.11-Tinnakornsrisuphap and in further view of S. SUGAYA.

Regarding claim 24, Oteri-IEEE P802.11-Tinnakornsrisuphap teaches, The method of claim 23. 
	Oteri-IEEE P802.11-Tinnakornsrisuphap fail to explicitly teach,
wherein transmitting the message further comprises: 
transmitting a message indicating the detected BSS color collision; and 
receiving, from the first access point, a message indicating that the first BSS color is disabled based at least in part on the transmitted message indicating the detected BSS color collision.  
However, in the same field of endeavor, S. SUGAYA teaches,
wherein transmitting the message further comprises: 
transmitting a message indicating the detected BSS color collision (S. SUGAYA; the STA 200A#1 determines whether or not the PIDs overlap … the STA 200A#1 transmits the association request frame, Par. 0133-0134); and 
receiving, from the first access point, a message indicating that the first BSS color is disabled based at least in part on the transmitted message indicating the detected BSS color collision (S. SUGAYA; Upon receiving the association request frame, the AP 100#1 changes the PID … Then, the AP 100#1 transmits a beacon frame including the changed PID (step S311), Par. 0135-0136 [Note that changed PID is the indication that previous PID is not used anymore]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oteri-IEEE P802.11 S. SUGAYA in order to change PID (S. SUGAYA; Par. 0135).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416